PER CURIAM.
The order appealed from should be modified by requiring the plaintiff to renew its offer to exhibit to the defendant its books and the result of its investigation and accounting of and with the affairs of James G. West, and to stipulate that the defendant may avail itself of said offer without prejudice to its defense of nonliability. If the plaintiff refuses to renew such offer and to so stipulate, the motion, so far as the appellant claims particulars on page 13 of its brief upon this appeal, should be granted. If, however, the plaintiff renews such offer, and so stipulates, the motion should be denied. Costs of the motion in either case to abide the event. No costs of this appeal to either party.